  8:18-cv-00568-BCB-SMB Doc # 131 Filed: 08/27/20 Page 1 of 1 - Page ID # 547




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

BENTON W. MILLER,

                       Plaintiff,

        vs.                                                          8:18-CV-568

UNION PACIFIC RAILROAD COMPANY, a
Delaware corporation; ABDIKADIR                                        ORDER
MOHAMED, ABDINASIR DIRIE, and SWIFT
TRANSPORTATION CO. OF ARIZONA,
LLC, a Delaware limited liability company;

                       Defendants.


       This matter comes before the Court on the Stipulation for Dismissal filed by cross-claimant

Union Pacific Railroad Company (“Union Pacific”) and joined by cross-defendants Swift

Transportation Co. of Arizona, LLC, Abdinasir Dirie, and Abdikadir Mohamed (“Cross-

Defendants”). Filing 130. Pursuant to these parties’ agreement, the disputes pertaining only to

property damages between them, as set forth in Union Pacific’s Answer to Second Amended

Complaint, Cross-Complaint and Demand for Jury Trial (Filing 63) and Cross-Defendants’

Answer to Cross-Complaint, Cross-Complaint and Demand for Jury Trial (Filing 67) are dismissed

with prejudice, each party to pay their own costs. Also pursuant to the parties’ agreement, cross-

claimant Union Pacific Railroad Company’s claims against cross-defendants Swift Transportation

Co. of Arizona, LLC, Abdinasir Dirie, and Abdikadir Mohamed remain.

       Dated this 27th day of August, 2020.

                                                    BY THE COURT:


                                                    ___________________________
                                                    Brian C. Buescher
                                                    United States District Judge
